Warren E. Burger: We’ll hear arguments next in Almeida Sanchez against the United States, number 71-6272. Mr. Chanoux you may proceed whenever you’re ready.
James A. Chanoux: Yes. Mr. Chief Justice and may the Court please. The question involved in this case revolves around whether petitioner’s constitutional rights under the Fourth Amendment were violated in reference to a search and seizure of some marijuana that was found in a car driven by the petitioner. It is the contention of the petitioner that his rights were violated. The Government contends that the search was reasonable under the Fourth Amendment in that it was done by officers of the Boarder Patrol of the Immigration and Naturalization Service and that the search of petitioner’s car was for aliens. The immigration and Naturalization Act has a Section authorizing warrantless searches of vehicles for aliens.
Warren E. Burger: What would be your position if he had found an illegal alien under the back seat?
James A. Chanoux: I feel that the issue would be the same, Your Honor. I do not feel that this would be constitutional.
Warren E. Burger: I thought you were making some of distinctions there.
James A. Chanoux: I’m sorry, Your Honor. No, I do not feel that there is any distinction as to whether they were searching for contraband or searching for alien. It's petitioner’s contention that at the least the Court should set guidelines or frame the searches for illegal aliens or searches of vehicles for illegally in line with the custom searches of vehicles for contraband. The petitioner does not feel that the custom services' hands have been tied by the safeguards implemented by the Courts in order to give judicial sanction to certain facts. Petitioner does not feel that in this particular set of facts and this case was or this motion was decided on a stipulated set of fact, does not felt that it would be necessary to find that probable cause per se existed to search the car for an illegal alien but rather that in a search. Under cases similar to Alexander and Wile, if the Court had reasonable suspicion, reasonable certainty that the car being searched did have an illegal alien then it would be possible for the search to be justified under the statute.
William H. Rehnquist: Mr. Chanoux, to sustain that position of yours we would have to hold the statute unconstitutional, wouldn’t we?
James A. Chanoux: That is my contention, Your Honor, yes. It would be possible to hold the regulation in question unconstitutional. I feel that would be begging the question. We would be left with a standard that 100 miles might not be reasonable, but the Courts and the officers would be left with again the statute or the subsection stating that within a reasonable distance of the boarder. I do not feel that 100 miles is any religious reason for stating that 100 miles should be the safeguard, 75, 50. The Attorney General could have possibly stated three miles or three minutes, possibly some safeguard is necessary, but I do not feel that there is any magic involved in the 100 mile limit set by --
Warren E. Burger: What is the constitutional difference between three miles and 100 miles in your view? You now indicate the three miles might be reasonable.
James A. Chanoux: No. I again Your Honor did not feel that there is any greater constitutional safeguards involved in a three mile limit as opposed to a 100 mile limit.
Warren E. Burger: Well then you wouldn’t allow any distance away from the boarder?
James A. Chanoux: Possibly certain distances might be determined to be reasonable.
Warren E. Burger: Well, 50 yards?
James A. Chanoux: I would hate to see the situation where somebody could cross “an international boundary line” and then from his nose at the, excuse me if the Court please. Someone knows at the boarder officers and sort of show them that he had some illegal contraband or had recently smuggled some --
Potter Stewart: How about a non stop the airplane flight from Mexico City to Chicago? Certainly a search for a contraband or for aliens could take place in Chicago, could it not?
Warren E. Burger: Counsel seems to be old, would you help him officer? Just let counsel sit down and we’ll just relax. Perhaps you should call Mrs. McGuire, we’ll just -- counsel, I think what we’ll do is take a five or 10 minutes recess until the nurse can arrive here.